422 F.2d 391
UNITED STATES of America, Appellee,v.Roy Wilbur HORNBUCKLE, Appellant.
No. 13614.
United States Court of Appeals, Fourth Circuit.
Feb. 25, 1970.

Stedman Hines, Bryson, N.C., for appellant.
Keith S. Snyder, U.S. Atty., for appellee.
Before SOBELOFF, BRYAN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
Roy Wilbur Hornbuckle, an Indian, was convicted of assaulting another Indian with a dangerous weapon on the Cherokee Indian Reservation, known as the Qualla Boundary in Western North Carolina, in violation of 18 U.S.C. 113(c) and 1153.  His principal contention is that North Carolina has exclusive jurisdiction over crimes committed on the reservation.  Judge Parker related the history of the Qualla Boundary and of United States guardianship over the Eastern Band of the Cherokee Indians in United States v. Wright, 53 F.2d 300 (4th Cir. 1931), cert. denied, 285 U.S. 539, 52 S. Ct. 312, 76 L. Ed. 932 (1932).  For the reasons set forth in that opinion, the Eastern Band of the Cherokees has been recognized as an Indian tribe, and the land they occupy is subject to federal statutes pertaining to Indian reservations.  E.g., Haile v. Saunooke, 246 F.2d 293 (4th Cir.), cert. denied, 355 U.S. 893 78 S. Ct. 268, 2 L. Ed. 2d 191 (1957); United States v. Parton, 132 F.2d 886 (4th Cir. 1943).  Contrary to Hornbuckle's contention, the United States and North Carolina exercise concurrent criminal jurisdiction over the reservation.  State v. McAlhaney, 220 N.C. 387, 17 S.E.2d 352 (1941).


2
We find no merit in Hornbuckle's other assignments of error concerning the sufficiency of the evidence and the court's charge to the jury.


3
Affirmed.